Citation Nr: 0115125	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran, who had active service from January 1943 to 
December 1945, died in October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises of 
the Regional Office (RO) in Atlanta, Georgia.

In a statement, dated November 1, 1999, and apparently 
received on November 2, 1999, the appellant indicates a 
belief that she is entitled to improved death pension 
benefits.  This claim is referred to the RO for its 
considerations.


REMAND

The record reflects that the appellant was awarded improved 
death pension benefits effective August 1, 1995.  She was in 
receipt of these benefits until December 1999.  At that time, 
she was informed by official letter that because of 
additional income of $6,004 during 1996 her income had 
exceeded the maximum income allowed by law for 1996.  
Therefore, her benefits were terminated effective February 1, 
1996.

By letter dated November 1, 1999, and apparently received in 
November 1999, the appellant indicates that her only non-VA 
income received in 1996 was her Social Security benefit and 
the $6,004 in wages.  She indicates that her only income 
after May 1996 was her widow's benefits from the VA and her 
Social Security benefits.  Neither the decision denying 
recovery of the overpayment nor the statement of the case 
provide an explanation for the creation of the overpayment 
after 1996 and it does appear that part of the overpayment is 
attributable to moneys received after 1996.  The appellant's 
November 1999 letter raises the issue of whether the entire 
overpayment was properly created.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and notify claimants regarding their claims.

The issues of whether the overpayment was properly created 
and of whether the recovery of the overpayment should be 
waived are inextricably intertwined and, therefore, the RO 
must adjudicate the former issue before the Board can review 
either issue.  Smith v. Derwinski, 1 Vet. App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet. App. 403, 436-37 (1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should review the income 
figures and the claims folder and 
complete a full audit for the entire 
period covered by the overpayment, which 
fully justifies the amounts charged and 
inform the appellant and her 
representative of the findings.

2.  The RO should adjudicate the issue of 
whether the overpayment was properly 
created.  All appropriate appellate 
procedures should then be followed.

3.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should adjudicate the issue 
of whether the appellant is entitled to 
waiver of recovery of the overpayment.

4.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




